Hurley, J.
Plaintiff, in this contract action, tries to recover $4,198.40 from defendant for goods sold and delivered. Plaintiff manufactures boxes and defendant operates a clothing store on Newbury Street, Boston. Defendant denied liability in its answer and asserted violations of warranties, express and implied.
Plaintiff asserted that it had disclaimed all warranties in its order form. The disclaimer was printed on the back of the order form in type of the same sort as the rest of the “Terms and Conditions.” Nothing on the face of the order form, which the plaintiffs president signed, called attention to the rear of the form.
The boxes were defective in that the green dye came off the material when touched and, when wet, ran staining goods packed in the box.
The U.C.C., G.L. c. 106, § 2-316 provides that disclaimers must be conspicuous. The court below found and ruled that the disclaimer in this case was not conspicuous. We dismiss the Report and affirm the decision below as no question of law is presented by the Report.